Citation Nr: 1141088	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1979 to March 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating letter by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran failed to appear for a scheduled Board hearing without submitting any statement regarding good cause or a request to reschedule.  See 38 C.F.R. § 20.702(d) (2011).  Accordingly, the Board may proceed to adjudication of this appeal.


FINDING OF FACT

The Veteran does not have any active military service during a period of war. 


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  But the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  Additionally, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  Here, as is discussed further herein, the law is dispositive of the issue on appeal. 

The Veteran seeks nonservice-connected VA pension benefits.  Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

A "Veteran" is a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Periods of war includes the Vietnam era, which is the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period, or the period beginning August 5, 1964, and ending on May 7, 1975 for all other Veterans.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Periods of war also includes the Persian Gulf War which began on August 2, 1990.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  

In this case, the Veteran's Form DD-214 indicates that he served in the Army from September 9, 1979 to March 23, 1982.  He was honorably discharged.  The Veteran does not dispute that these are the correct dates of his active service.  In his February 2008 notice of disagreement, the Veteran asserted that for entitlement to pension, it should not matter whether he served during wartime.

The Board finds that the Veteran does not meet the criteria for basic legal entitlement to nonservice-connected pension benefits.  The only record that addresses the Veteran's periods of service, his DD-214, indicates that none of his time in service occurred during a period of war.  The Veteran does not dispute his dates of service; rather, he argues that his entitlement to pension should not be based on the type of active duty service.  But the applicable regulation is clear:  some part of that service must be during a period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  Accordingly, nonservice-connected pension is not warranted.  

Because the law, and not the facts, is dispositive of the issue, the Veteran has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board acknowledges the Veteran's arguments that he should be entitled to pension benefits for his honorable years of service.  Although the Board is sympathetic to the Veteran's situation, the Board is bound by the law and is not permitted to award VA benefits based on sympathy for a Veteran.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995). 


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


